         Case 1:19-cv-00272-ER Document 160 Filed 03/22/21 Page 1 of 1

                                                                          196-04 HOLLIS AVENUE
                                                                 SAINT ALBANS, NEW YORK 11412
                                                                                 P: (917) 337-2439
                                                                              FAX: (914) 462-4137




March 19, 2021
                                                                                    3/22/2021
ECF
Honorable Edgardo Ramos
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                                                    RE:    Gittens v. City of New York et. al.
                                                           19-CV-272(ER)
Dear Judge Ramos:

I respectfully write to propose the parties’ updated briefing schedule for Defendants’ Motion for
Summary Judgment. The parties have conferred, agree and propose the following dates for their
respective submissions: Plaintiff’s opposition is due on or before May 15, 2021; and Defendants’
reply is due on June 15, 2021. Once again, Plaintiff apologizes for any delays that have incurred
to date, and thanks the Court for its latitude and understanding.




                                 The updated scheduled is approved. The Clerk of the Court
                                 is respectfully directed to lift the stay.
                                 SO ORDERED.
Respectfully submitted,

Special Hagan, Esq.                                               3/22/2021
/s/

Attorney for Plaintiff
Lorraine Gittens-Bridges



Cc:    Natalie Marcus, Esq.
       Attorney for Defendants
